               Case 2:20-cv-00733-JCC Document 30 Filed 08/19/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    PIROSHKY BAKING COMPANY LLC, a                        CASE NO. C20-0733-JCC
      Washington corporation,
10
                                                            MINUTE ORDER
11                           Plaintiff,
              v.
12
      SKY HUVARD, an individual, and
13    CYBOTECH LLC, an unincorporated
      Washington entity,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court sua sponte. On July 9, 2020, the Court denied

20   Plaintiff’s motion to seal because the parties had failed to meet and confer in accordance with

21   Western District of Washington Local Civil Rule 5(g). (See generally Dkt. No. 23.) The Court

22   nonetheless directed the Clerk to maintain the docket entries at issue under seal “pending the

23   filing of a renewed motion to seal and the Court’s ruling on such a motion.” (Id. at 2.)

24          Plaintiff subsequently notified the Court of its intent to not refile its motion to seal. (See

25   Dkt. No. 25 at 1.) In its order granting Plaintiff’s motion to enforce settlement agreement, the

26   Court gave Defendants 14 days to file a motion to seal and warned Defendants that failure to do


     MINUTE ORDER
     C20-0733-JCC
     PAGE - 1
              Case 2:20-cv-00733-JCC Document 30 Filed 08/19/20 Page 2 of 2




 1   so would “result in the unsealing of the relevant docket entries in accordance with the strong

 2   presumption of access to the Court’s files.” (Dkt. No. 27 at 7–8) (citing W.D. Wash. Local Civ.

 3   R. 5(g)). That time has elapsed, and Defendants have not filed the required motion to seal or

 4   otherwise responded to the Court’s order. Therefore, the Clerk is DIRECTED to unseal Docket

 5   Numbers 11, 15, 16, 17, 18, and 21.

 6          DATED this 19th day of August 2020.

 7                                                          William M. McCool
                                                            Clerk of Court
 8
 9                                                          s/Tomas Hernandez
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0733-JCC
     PAGE - 2
